31 Mich. App. 154 (1971)
187 N.W.2d 495
PEOPLE
v.
HATCH
Docket No. 8897.
Michigan Court of Appeals.
Decided February 24, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
John F. Gilhool, for defendant on appeal.
Before: LESINSKI, C.J., and V.J. BRENNAN and J.H. GILLIS, JJ.
*155 PER CURIAM.
Defendant was convicted by his plea of guilty of assault with intent to rob being armed, contrary to MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). He appealed as of right. The people have moved to affirm the conviction. GCR 1963, 817.5(3).
It is manifest that the questions presented, on which decision of the cause depends, are so unsubstantial as to require no argument or formal submission. The record shows that the trial court determined that defendant's plea of guilty was freely, voluntarily, and understandingly made. Although the trial court initially misstated the offense to which the prosecutor would accept a plea of guilty, the court subsequently made it clear that defendant was being given the opportunity to plead guilty to assault with intent to rob being armed, rather than the offense originally charged  armed robbery. The failure of the trial court to establish the venue of the crime was not error. Venue is not an element of a crime. People v. Cronk (1968), 15 Mich. App. 309. As we said in People v. Hollingworth (1970), 27 Mich. App. 417, 418:
"The information properly sets out the time and place of the crime for which defendant now stands convicted. Defendant does not dispute the accuracy of the information. He merely contends that his failure to recite these facts before the trial court during the time of the plea proceeding constitutes reversible error. This contention is fatuous".
Motion to affirm is granted.